Citation Nr: 1231726	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  06-19 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the previously denied claim of service connection for a bilateral foot disability, to include plantar fasciitis and pes planus.

2.  Entitlement to service connection for a bilateral foot disability, to include plantar fasciitis and pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from September 1972 to April 1978.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before a Veterans Law Judge who is no longer employed by the Board at a videoconference hearing in April 2009.  A transcript is of record.  The Veteran indicated in December 2011 that he does not wish to testify before another Veterans Law Judge.

This claim was previously before the Board in August 2009, at which time the Board remanded it for additional development.  Additional development is needed before the claim of service connection for a bilateral foot disability can be decided on the merits.

The issue of service connection for a bilateral foot disability, to include plantar fasciitis and pes planus, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a decision in March 2003, the RO denied reopening of the claim of service connection for bilateral plantar fascia, claimed as bilateral flat feet, because the evidence submitted was not new and material.  The claim had previously been denied in a September 2001 because there was no nexus between the October 1999 incidence of bilateral plantar fascia pain and the Veteran's active service.

2.  The additional evidence since the RO decision in March 2003, denying reopening of the claim of service connection for bilateral plantar fascia, claimed as bilateral flat feet, relates to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence has been presented to reopen the claim of service connection for a bilateral foot disability, to include plantar fasciitis and pes planus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously denied claim of service connection, VCAA notice requires information regarding the evidence and information that is necessary to reopen a claim, the definition of new and material evidence, and of what evidence and information is necessary to establish entitlement to the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a letter dated in October 2004.  The Veteran was notified of the evidence needed to substantiate a claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records, or that with his authorization VA would obtain any such records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable.  

The VCAA notice included the need for new and material evidence, the definition of "new" and "material," and informed the Veteran of reason the claim was previously denied.

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and of Kent v. Nicholson, 20 Vet. App. 1 (2006) (notice regarding the need for new and material evidence in a claim to reopen a previously denied claim).  A March 2006 letter complied with the requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  

The RO has obtained the Veteran's service treatment records, VA medical records, and private treatment records.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf.  

On a claim to reopen, under the duty to assist, a VA medical examination or medical opinion is not authorized on a claim to reopen a previously denied claim of service connection unless new and material evidence is presented.  38 C.F.R. §3.159(c)(4)(iii) (2011). 

Since new and material evidence has been presented to reopen the claim of service connection a bilateral foot disability, to include plantar fasciitis and pes planus and a VA examination and medical opinion is needed to decide the claim, the reopened claim is remanded for further development. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Standard for Reopening a Claim

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  A claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (2011).

 "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In order that the additional evidence may be considered new and material, the evidence must relate to the basis for the prior denial of the claim. 

Evidence Previously Considered

At the time of the RO's rating decision in March 2003, the evidence of record consisted of service treatment records (STRs).  The STRs show that in May 1973 the Veteran was noted to have a three month history of bilateral plantar fasciitis.    The STRs do not indicate further treatment or complaints related to plantar fasciitis.

August 1999 VA treatment records indicate that the Veteran played basketball and jogged for a mile on a daily basis.  At an initial visit to the VA podiatry clinic in September 1999 the Veteran said that his feet hurt all of the time and were tired all day.  Dorsalis pedis pulse was moderately impaired and deep tendon reflexes were intact.  The assessment was bilateral cavus foot and bilateral tinea pedis.  The Veteran was to use bilateral inserts with arch support and clotrimazole cream 1 percent.  October 1999 X-rays of the feet from VA treatment showed degenerative joint disease associated with hallux valgus on the right.  

Evidence Newly Submitted

Evidence submitted since the RO decision in March 2003 includes November 2001 private treatment records, at which he was prescribed custom orthotics due to flat feet.  The Veteran complained of pain in the back of both feet.

At December 2003 VA treatment for dizziness the Veteran was noted to have plantar fasciitis.  At June 2004 VA treatment the Veteran said that he had pain in his feet that was sometimes sharp and that was worse with prolonged walking.  July 2004 VA vocational rehabilitation treatment notes indicate that the Veteran said he had flat feet that would not prevent him from seeking and maintaining employment.  At August 2004 VA treatment, the Veteran complained of leg and foot pain.  He had sole inserts and wanted to change to whole inserts.  The pain level was rated as 6 out of 10.  At an April 2005 VA domiciliary admission, the Veteran was noted to have bilateral flat feet.

The Veteran had a VA examination in May 2005 at which he indicated that he had had a problem with his feet since active service in 1972 that had gotten progressively worse.  The pain was continuous and was worse with prolonged standing or walking and eased with rest.  The Veteran took Tramadol 50 mg. three times a day for pain, which he felt was not as effective as when he began treatment.  The examiner wrote that the Veteran had not had any surgery or injury and that shoe inserts helped but did not "revive" with prolonged use.

On examination the right great toe had hallus abducto valgus, the right third toe onychomycosis, and the left second, fourth and fifth toes onychomycosis.  There was a full range of motion of the toes and feet, both passive and with resistance.  Pain was noted at the end of the range of motion of the feet.  Gait and stance were normal, and there was no callosities, breakdown, or unusual shoe wear pattern that indicated abnormal weight bearing.  There were no skin or vascular changes, and the Veteran had a normal stance and was able to walk on his heels and toes without difficulty.  The Veteran's feet had a normal arch and normal alignment of the Achilles tendon.  The angulation and dorsiflexion at the first metatarso-phalangeal joints were 25 degrees right great toe and 15 degrees left great toe with bilateral bunions.  X-rays showed moderate bilateral hallux callus deformities.  There were also mild osteoarthritic changes in the first metacarpal phalangeal joint and dorsal spurring at the articulation between the first metatarsal and first cuneiform of the right foot.  The diagnosis was bilateral hallus abductovalgus with bunions. 

A June 2005 VA primary care treatment record shows that the Veteran said that he had been having problems with his feet since 1972 and that he had lateral foot pain when standing.  He was diagnosed with bilateral hallux valgus.  An August 2005 VA primary care treatment record shows that the Veteran said that he had had pain in his feet since 1972 that had increased.  He tended to walk on the outside of his feet to avoid the arch/instep area.  At an August 2005 vascular surgery consultation the Veteran said that the pain had increased in severity over the past several months.  It typically began in his feet and radiated up his legs.  X-rays showed a hallux valgus deformity with osteoarthritic changes in the first metatarsophalangeal joints.  There were good pulses and adequate ankle pressures, and a vascular etiology of the pain was unlikely.  June 2006 x-rays of the feet showed possible changes of prior gout involving the distal right first metatarsal with degenerative spurring seen over the dorsal aspect of the right mid-foot.  A diabetic foot examination from July 2006 treatment was normal.

The Veteran wrote on his July 2006 VA Form 9 that when he joined the Army his arches began to fall and he was not able to walk without pain.  He was given arch supports that seemed to work.  

The Veteran had a VA general medicine examination in March 2007 at which he stated that he had had swollen arches since 1972.  The examination report states that the Veteran did not have any treatment during military service.  As discussed above, the STRs show that the Veteran was in fact treated in May 1973.  The Veteran said that he currently has pain in both feet that was usually aggravated with walking and prolonged standing and was alleviated with leg elevation.  He wore inserts and he took Tramadol three times a day.  The Veteran said that the pain in his feet was constant and moderate, and it usually affected his daily activities.  On examination, both feet had an arch and hallux valgus at 20 degrees that was not replaceable with manipulation.  He had no tenderness on the mid arch of the feet, hammertoes, claw feet, callus formation, or deformities.  The arches of both feet were tender.  X-rays of the feet showed juxtacortical erosion, likely chronic in nature involving the medial aspect of the distal head of the right first metatarsal, raising the possibility of gout.  Degenerative spurring was noted off the dorsal aspect of the right mid-foot.  The examiner opined that the condition of the feet limited the Veteran's ability to function in his normal occupational environment.

In August 2008 the Veteran complained at VA treatment of two months' of left lateral foot burning with associated left lower leg numbness.  He described the pain as like stepping on rocks and said that he went to the William Beaumont Hospital emergency room for an evaluation.  In September 2008 the Veteran was fitted for custom orthotics.  The Veteran received steroid injections in his feet in September 2008 and October 2008. 

In March 2009 the Veteran had treatment with Dr. V., a private podiatrist.  The Veteran complained of pain in the bottom of his feet.  Dr. V noted that the Veteran had mild decreased medial longitudinal arches of both feet.  The assessment was bilateral pronation syndrome.  The Veteran was prescribed custom orthotics with metatarsal pad.  The Veteran was also given diabetic foot care education.  

At the April 2009 hearing the Veteran testified that he began having problems with his feet in boot camp during service, which was around November 1972.  His arches would fall and he would get an "electric shock" between the feet while running.  Molds of the Veteran's feet were made, and he received arches to wear in his shoes.  The Veteran said that he was put on a profile that limited his marching.  He further testified that his feet have gotten worse since service and that he has continued to receive treatment.  

At October 2009 VA treatment with Dr. V, the Veteran said that he received his inserts, which helped his foot pain a little bit.  There was still pain to the arch and balls of the feet. 

Analysis

The claim was previously denied by an RO in a September 2001 rating decision because there was no nexus between the October 1999 incidence of bilateral plantar fascia pain and the Veteran's active service.  In a decision in March 2003, an RO denied reopening of the claim of service connection for bilateral plantar fascia, claimed as bilateral flat feet, because the evidence submitted was not new and material.

In order for the claim to be reopened, the newly submitted evidence must relate the Veteran's bilateral plantar fascia to the active service.

The additional evidence shows that the Veteran has stated at treatment on multiple occasions as well as at the April 2009 hearing that he had had bilateral foot pain since his active service.  Since the new evidence relates the Veteran's bilateral foot disability, to include plantar fasciitis and pes planus, to his active service, it is new and material and the claim is reopened.


ORDER

As new and material evidence has been presented, the claim of service connection for a bilateral foot disability, to include plantar fasciitis and pes planus, is reopened.  To this extent only, the appeal is granted.


	(CONTINUED ON NEXT PAGE)




REMAND

The Veteran indicated at VA treatment in August 2008 that he had been seen at the emergency room at Beaumont Hospital for his feet.  Those records have not been requested.  At the April 2009 hearing the Veteran testified that he was put on a profile during active service due to his feet.  His personnel records have not been associated with the claims file.

The Veteran was scheduled for a VA examination in April 2011 for which he did not appear.  In May 2011 he submitted a statement that he missed the examination for unforeseen reasons and wished to have it rescheduled.  The Board finds that the Veteran's statement shows that he missed the April 2011 examination for good cause, and that he therefore should be rescheduled for another examination.

Since the evidence of record is insufficient to decide the reopened claim on the merits, further development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide sufficient information, and authorization to obtain his treatment records from Beaumont Hospital.  Document any unsuccessful attempts to obtain such records.

2.  Request the Veteran's service personnel records.  If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

3.  After the above development has been completed, afford the Veteran a VA examination to determine:

If the Veteran's bilateral foot disability, to include plantar fasciitis and pes planus, is it more likely than not (greater than 50 percent probability), at least as likely as not (approximately 50 percent probability), or less likely than not (less than 50 percent  probability) that such a disorder is due to service.

The Veteran's claims file must be made available to the examiner for review. 

A compete rationale must be included for all opinions expressed, and if the examiner cannot reach an opinion without resorting to speculation, state why that is so.

4.  After the above development, adjudicate the claim of service connection for a bilateral foot disability, to include plantar fasciitis and pes planus.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


